DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 29-31, 33-36, 39, 41-42, 44 are rejected under 35 U.S.C. 103 as being unpatentable over Cocchi et al [US 2007/0114228A1] in view of Cocchi et al [US 2012/0251697A1], Duke et al [Pat. No. 3,829,242], Menzel [Pat. No. 4,522,041], and Guidorzi et al [US 2014/0134299A1].
Cocchi et al (‘228) teach an ice cream machine and method comprising a product storage portion or receiving area (Figure 4, #31), a freezing portion (Figure 4, #32), a dispensing portion (Figure 4, #33), a conductive heater attached to the wall of the freezing portion (Figure 4, #32, 38-39; paragraph 0039), the wall or heat exchanging element surrounding the interior space of the freezing portion (Figure 4, #32), the conductive heater also located in a recirculation line (Figure 4, #20, 37; paragraph 0037), heating the ice cream to a pasteurization temperature before and after each cycle (paragraph 0002, 0036), a supply duct or product 
Cocchi et al (‘228) do not explicitly recite the freezing portion including a freezing container including a sidewall encompassing a freezing chamber with a cylindrical internal wall (claim 26, 33, 39), a flexible hose connecting the pump and product storage portion, physically disconnecting the flexible hose from the pump, connecting the recirculation line to the pump inlet, and physically disconnecting the recirculation line and physically reconnecting the flexible hose to the pump (claim 26, 33, 39); as well as a control unit with a memory storing an opening time of the storage portion and determining if an elapsed time is greater than a preset value (claim 26, 33, 39). 

Duke et al teach an ice cream machine comprising a pump which connects to the product supply portion and freezer via flexible tubes and fitments (Figure 6, #302, 320; column 8, line 47 to column 9, line 2) which were capable of being connected and disconnected when needed.
It would have been obvious to one of ordinary skill in the art to incorporate the flexible hose and physical disconnection/reconnection steps into the invention of Cocchi et al (‘228), in view of Duke, and Cocchi et al (‘697), since all are directed to methods of making ice cream, since Cocchi et al (‘228) already included alternately connecting the supply line (Figure 4, #36) to either the storage portion (Figure 4, #31) or the freezing portion (Figure 4, #32) by use of valves (Figure 4, #40-41), since ice cream machines commonly included a flexible hose and storage portion which could be alternately physically connected or disconnected (Figure 1, #10a, 12) as shown by Cocchi et al (‘697), since ice cream systems commonly used flexible tubes to connect a pump as shown by Duke et al above, since this would have provided a simple and efficient means for directing the flow of product in the system of  Cocchi et al (‘228) without the need for a complicated and expensive valve control system (paragraph 0037), and since physically disconnecting and reconnecting the lines would verify to the user that the machine of Cocchi et al (‘228) was in the correct configuration for either pasteurization or dispensing.

It would have been obvious to one of ordinary skill in the art to incorporate the claimed control unit, memory, and time function into the invention of Cocchi et al [‘228], in view of Guidorzi et al, since both are directed to ice cream machines, since Cocchi et al [‘2228] already included a control means (Figure 4, #42), since ice cream machines commonly included a control means with memory (Figure 3, #7; paragraph 0069), the control means evaluating the shelf-life information and storing it in the memory (paragraph 0073), the control means having a shelf-life counter which monitors the age of the food (paragraph 0073), a display with a shelf-life indicator (Figure 2, #20-21), and an alarm indicator which alerts the user if the shelf-life is about to end (Figure 2, #23; paragraph 0086) as shown by Cuidorzi et al, and since these features would have reliably ensured that the consumer was served fresh and safe ice cream product in the invention of Cocchi et al [‘228].
Menzel teaches an ice cream machine comprising a freezing portion including a freezing container including a sidewall encompassing a freezing chamber with a cylindrical internal wall (Figure 1, #23-25, 29), as well as a heating device connected to the freezing container (Figure 1, #31).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed freezing portion structure into the invention of Cocchi et al [‘228], in view of Menzel et al, since both are directed to ice cream machines, since Cocchi et al [‘228] already included a freezing portion with a connected heater (Figure 4, #32, 20) but simply did not describe the structure in detail, since ice cream machines commonly included a freezing container including a sidewall encompassing a freezing chamber with a cylindrical internal wall (Figure 1, #23-25, 29) and a heating device connected to the freezing container (Figure 1, #31) as shown by Menzel et al, and since the claimed freezer structure would have provided an efficient and effective means for providing both the cooling and heating effects desired by Cocchi et al [‘228].

Claims 32, 37-38, 43, 47 are rejected under 35 U.S.C. 103 as being unpatentable over Cocchi et al (‘228), in view of Duke et al, Guidorzi et al, Menzel et al, and Cocchi et al (‘697) as applied above, in view of Cipelletti [Pat. No. 4,607,494].
Cocchi et al (‘228), Cocchi et al [‘697], Menzel et al, Guidorzi et al, and Duke et al teach the above mentioned concepts and components. Cocchi et al (‘228) do not explicitly recite a temperature of at least 150F (claim 32, 37) or 65-85C (claim 43, 47), and holding at the temperature for a time period (claim 38). Cipelletti teaches an ice cream machine and pasteurizing at 60-90C followed by a hold time (column 1, line 13-14). It would have been obvious to one of ordinary skill in the art to incorporate the claimed temperature and hold time into the invention of Cocchi et al (‘228), in view of Cipelletti, since both are directed to ice cream machines, since Cocchi et al (‘228) already included pasteurization (paragraph 0002) but simply did not mention a temperature or time, since ice cream machines commonly used temperatures of 60-90C and a hold time for pasteurization as shown by Cipelletti (column 1, line 13-14), and since this would have ensured a safe product in the system of Cocchi et al (‘228).
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Cocchi et al (‘228), in view of Duke et al, Guidorzi et al, Menzel et al, and Cocchi et al (‘697) as applied above, in view of Stalkup [Pat. No. 2,784,565].
Cocchi et al (‘228), Duke et al, Guidorzi et al, and Cocchi et al (‘697) teach the above mentioned concepts and components. Cocchi et al [‘228] also taught a dispensing tap (Figure 4, #33). Cocchi et al (‘228) do not explicitly recite the recirculation duct connected to the dispensing tap (claim 45). Stalkup teaches an ice cream machine comprising a recirculation duct (Figure 1-2, #15) connected to a dispensing tap (Figure 1-2, #33, 36). It would have been obvious to one of ordinary skill in the art to incorporate the claimed connection into the invention of Cocchi et al (‘228), in view of Stalkup, since both are directed to ice cream machines, since Cocchi et al (‘228) already included a recirculation duct and dispensing tap (Figure 4, #37, 33), since ice cream machines commonly included a recirculation duct connected to the dispensing tap as shown by Stalkup (Figure 1-2), and since this would have ensured that all of the material of Cocchi et al (‘228) was pasteurized and that none of it was left stationary in the dispensing tap.

Response to Arguments
Applicant's arguments filed 1/25/21 have been fully considered but they are not persuasive. 
Applicant argues that Duke did not have a single pump inlet. However, the primary reference (ie Cocchi et al [‘228]) already included a pump with a single inlet (Figure 4, #35).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396.  The examiner can normally be reached on 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DREW E BECKER/Primary Examiner, Art Unit 1792